Title: From Benjamin Franklin to Robert Morris, 22 October 1779
From: Franklin, Benjamin
To: Morris, Robert


Dear Sir,Passy Oct. 22. 1779.
My Friend, M. De la Freté, having a considerable Property in the Hands of M. De Rouillac & Co. at Edenton in N. Carolina has sent a Power of attorney to M. Holker to recover the same for him. If you can in any way assist M. Holker in effecting this Business, you will very much oblige Dear Sir, Your most obedient & most humble Servant.
B Franklin
Honble. Robt. Morris Esq.
 
Addressed: Honble Robt. Morris Esqr / Member of Congress / at Philadelphia
